Order of disposition, Family Court, New York County (Arlene D. Goldberg, J), entered on or about August 25, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first and second degrees, attempted grand larceny in the fourth degree, assault in the third degree, menacing in the second degree, unlawful possession of weapons by a person under 16, and possession of knives or instruments, and placed her in the custody of the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Appellant’s accessorial liability could be readily inferred from her actions, which included, among other things, demanding that the victim surrender his property (see e.g. Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]). We have considered and rejected appellant’s remaining claims. Concur—Tom, J.P., Andrias, Sullivan, Gonzalez and Sweeny, JJ.